 In the MatterOf YELLOW TRANSIT COMPANY,EMPLOYERandINTER-NATIONAL ASSOCIATIONOF MACHINISTS,LODGE 850,PETITIONERCase No. 16 R-1975.-DeeidedFebruary 5, 1947Mr. Theodore E. Dean,of OklahomaCity, Okla., for theEmployer.Mr. Henry J. 11Iurphy,of Fort Worth,Tex., andMr. Joe E.Wheeler,of Oklahoma City,Okla., for the Petitioner.Moore & Moore,by Mr. A. J. Moore,of OklahomaCity,Okla., forthe Intervenor.Mr. Henry W. de Koznniwn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at OklahomaCity,Oklahoma, on November 15, 1946, before V. Lee McMahon,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERYellow Transit Company is an Oklahoma corporation engaged inthe transportation of commodities by common carrier motor vehiclesinto and through the States of Oklahoma, Texas, Kansas, Illinois,Indiana, Kentucky, and Missouri.The Employer's shop in OklahomaCity,Oklahoma, is solely involved in this proceeding.Approxi-mately 80 percent of the commodities transported by the Employerare delivered from points in one State to points in another State.The Employer operates pursuant to a certificate issued by the Inter-state Commerce Commission.The Employer operates more than 400vehicles, which annually travel more than 7,000,000 miles.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.72N L R. B , No 75.401 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.General Drivers, Chauffeurs and Helpers, Local Union No. 886,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Intervenor, is a labor organ-ization affiliated with the American Federation of Laboi, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn November 3, 1945, the Employer and the Intervenor executed acontract covering employees in the Employer's Oklahoma City, Okla-homa, shop, which provided that it was to remain in effect until.September 22, 1946, and from year to year thereafter in the absence ofnotice of a desire to change or modify given by either party 30 days.before September 22, 1946, or any subsequent anniversary date.OnAugust 21, 1946, the Intervenor wrote the Employer that it desired to"open" the 1945 agreement and enclosed a copy of its proposed newcontract.On August 23, 1946, the Employer acknowledged receipt ofthe Intervenor's proposal.On September 12, 1946, the Employerand the Intervenor executed a new agreement which took effect onSeptember 23, 1946, and which provided that it was to run untilSeptember 22, 1947.On August 21, 1946, the Petitioner wrote the Employer that it repre-sented a majority of the Employer's employees and requested recog-nition as their collective bargaining agent.On August 23, 1946, theEmployer acknowledged receipt of the Petitioner's letter and refused.to recognize the Petitioner as the exclusive bargaining representative,of employees of the Employer until the Petitioner had been certified by-the Board in an appropriate unit.On August 30, 1946, the Petitionerfiled the petition in this case.'Since the petition in this proceeding was filed prior to the execution,of the 1946 agreement between the Employer and the Intervenor, wefind, contrary to the Intervenor's contention, that the 1946 agreementis not a bar to a current determination of representatives.'Nor do we find merit in the Intervenor's contention that, since em-ployees of the Employer voted to ratify the 1946 agreement on Sep-1And the 1945 agreement cannot serve to operate as a bar, since the Petitioner's claimwas received by the Employer prior to this agreement'sautomatic renewal date (seeflatter of C,addoek-TerryShoeCorp,55 N. L.R. B 1406), and the petition was filedwithin 10 days of the claim(see Matter of General Electric X-Ray Corporation,67 N. LR B 997).Moreover,automatic renewal of the 1945 agreement was effectively forestalled.by the Intervenor's timely letter of August 21, 1946. YELLOW TRANSIT COMPANY403tember 10, 1946, they thereby indicated their intention to be repre-sented by the Intervenor, that the Petitioner no longer has any interestin them, and that the petition should therefore be dismissed.Once atimely and otherwise proper petition has been filed and conflictingclaims have been advanced, the true desire of the employees as to rep-resentation can best be resolved by means of an election by secret ballotconducted by the Board 2We find that a question affecting commerce hasarisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6), and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allmaintenance and repair employees of the Employer's Oklahoma City,Oklahoma, shop, including working foremen,s machinists, mechanics,bodymen, welders, electricians, painters, tiremen, grease and washmen, apprentices and helpers, but excluding office and clerical employ-ees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.Although the Petitioner contends that the Intervenor has not madea showing of interest, in view of the Intervenor's contractual relationswith the Employer, we shall place it on the ballot .42 In any case, it is not clear how many employees of the Employer voted to ratify the1946 agreementThe ratification meeting included employees of other companies withwhom the Intervenor had negotiated substantially identical contracts, and all the em-ployees voted in one group.There is no accurate evidence as to the number of employeesof the Employer who attended the meeting, and no evidence whatsoever as to how theyvoted.3 It does not appear that working foremen are supervisory employees within the meaningof our customary definition.*The Petitioner contends that the 1945 and 1946 agreements executed by the Employerand the Intervenor are illegal.But since this is a representation proceeding and not an,unfair labor practice case, this contention is not properly before usThe Petitioner'sdemand that dues collected from employees of the Employer under the 1945 and 1946agreements be refunded is also improperly made in this representation proceeding.Nordo we find merit in the Petitioner's contention that the Intervenor's motion to intervenewas defective because it was dictated orally into the record at the hearing. See Section,203.25, National Labor Relations Board Rules and Regulations-Series 4. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Yellow Transit Company,Oklahoma City, Oklahoma, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees who did not work during said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire to berepresented by International Association of Machinists, Lodge 850, orby General Drivers, Chauffeurs and Helpers, Local Union No. 886,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL; for the purposes of collective bar-gaining, or by neither.